01/15/2021



                                                                                    Case Number: DA 20-0514




         IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA 20-0514


PAUL WILKE,
       Petitioner and Appellant,
                                                 ORDER GRANTING
                   vs.                           MOTION OF MONTANA
                                                 TRIAL LAWYERS
HARTFORD UNDERWRITERS                            ASSOCIATION FOR LEAVE
INSURANCE COMPANY, a/k/a THE                     TO APPEAR AS AMICUS
HARTFORD; RICHARD L. SPROUT;                     CURIAE
and SHAUNA SPROUT
       Respondent and Appellee.


       Upon motion of the Montana Trial Lawyers Association (“MTLA”) for

leave to participate as an amicus curiae in the above-caption matter, and good

cause appearing therefore,

       IT IS HEREBY ORDERED that MTLA’S Motion is GRANTED. MTLA

shall file is amicus brief on or before the same date when the Appelant’s brief is

due.




                                                                         Electronically signed by:
                                                                               Mike McGrath 1
                                                                  Chief Justice, Montana Supreme Court
                                                                             January 15 2021